McDonald, judge.
Adultery is the offense; the punishment, a fine of $600.
The state relied upon three acts of intercourse without a living together to constitute “habitual carnal intercourse,” within the meaning of Art. 499, Vernon’s Ann. P.C.
The only evidence of the commission of acts of intercourse on June 5 and June 8, 1960, is found in appellant’s confession.
In the absence of corroborating testimony, the confession is insufficient to sustain the judgment. Carroll v. State, 143 Tex.Cr.R., 158 S.W.2d 532; Robinson v. State, 148 Tex.Cr.R. 439, 188 S.W.2d 182.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause is remanded.